DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Instant application is CON of U.S. Patent No. 9,576,286 B1. Claims 26-45 are presented for examination. Applicant filed a request for continued examination (RCE) on 04/29/2022 amending claims 26-28, 33-35, and 40-42. In light of Applicant’s amendments, Examiner withdraws the previous § 101 rejection. Examiner has, however, established new § 101 rejection for claims 26-45 in the instant Office action. 

Examiner’s Remarks



The closest prior art, Weichselbaumer (US 2008/0147546 A1) discloses generally facilitating interactions between consumer and merchant point-of-sale devices. Weichselbaumer, however, does not disclose: “determining, based on the plurality of location configuration peer-to-peer communications, a location layout of the physical environment, wherein the location layout describes each per-device strategic location for the plurality of internal computing devices; receiving, via an unsecured direct wireless communication channel, an external interaction communication from a first internal computing device of the plurality of internal computing devices, wherein the external interaction communication describes: (i) a relative location of an external computing device in relation to the per-device strategic location of the first internal computing device and (ii) an external computing device identifier of the external computing device, and wherein the first internal computing device is configured to determine the relative location by applying triangulation to received signal strength indication data associated with the external computing device; and generating user interface data that is configured to describe: (i) at least a portion of the location layout, (ii) the relative location of the external computing device, and (iii) the external device property data.” These features can be found in independent claims 26, 33, and 40.  

Response to Arguments





Please see the interview summary of the interview conducted 16 May 2022.

Claim Rejections - 35 USC § 101





35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-45 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  




The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 26-32 is a system a series of steps, which is one of the statutory categories of invention. Further, the claimed invention of claims 33-39 is a series of steps, which is method (i.e., a process), which is also one of the statutory categories of invention. Still further, the claimed invention of claims 40-45 is a non-transitory computer readable storage medium which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 26-45 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 26-45, however, recite an abstract idea of location inference in a distributed computing environment. The creation of location inference in a distributed computing environment, as recited in the independent claims 26, 33, and 40, belongs to certain methods of organizing human activity (i.e., managing interactions between people) that are found by the courts to be abstract ideas. The limitations in independent claims 26, 33, and 40, which set forth or describe the recited abstract idea, are: “determining, based on the plurality of location configuration peer-to-peer communications, a location layout of the physical environment, wherein the location layout describes each per-device strategic location for the plurality of internal computing devices” (claims 26, 33, and 40), and “generating user interface data that is configured to describe: (i) at least a portion of the location layout, (ii) the relative location of the external computing device, and (iii) the external device property data” (claims 26, 33, and 40) steps.
Prong 2: In addition to abstract steps recited above in Prong 1, independent claim 26 recites additional limitations: “at least one processor” (claim 26), “at least one memory including program code” (claim 26), “peer-to-peer communication channel” (claims 26, 33, and 40), “an unsecured direct wireless communication channel” (claims 26, 33, and 40), “a secured communication channel” (claims 26, 33, and 40), and “one or more processors” (claim 33). These additional elements are recited at a high level of generality (e.g., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, “receiving plurality of location configuration peer-to-peer communications from a plurality of internal computing devices associated with the distributed computing environment, wherein each location configuration peer-to-peer communication of the plurality of location configuration peer-to-peer communications describes a per-device strategic location of a corresponding internal computing device of the plurality of internal computing devices that is associated with the location configuration peer-to-peer communication within a physical environment associated with the distributed computing environment” (claims 26, 33, and 40), “receiving an external interaction communication from a first internal computing device of the plurality of internal computing devices, wherein the external interaction communication describes: (i) a relative location of an external computing device in relation to the per-device strategic location of the first internal computing device and (ii) an external computing device identifier of the external computing device, and wherein the first internal computing device is configured to determine the relative location by applying triangulation to received signal strength indication data associated with the external computing device” (claims 26, 33, and 40), “in response to receiving the external interaction communication, transmitting an external device property request to a central computing device via a wide area network, wherein the external device property request describes the external computing device identifier, and wherein the plurality of internal computing devices do not have an active internet connection to the secured communication channel” (claims 26, 33, and 40), and “receiving, in response to the external device property request and via the wide area network, external device property data associated with the external computing device” (claims 26, 33, and 40) limitations recite insignificant extra solution activity (for example, data gathering). Further, “causing a display device to present the user interface data via an interactive user interface” (claims 26, 33, and 40) limitation recites insignificant post solution activity. These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 26, 33, and 40, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 26, 33, and 40, are non-statutory under 35 USC § 101 in view of step 2A of the test. 
	









Step 2B of the Test: The additional elements of independent claims  26, 33, and 40, (see above under Step 2A, Prong 1) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0045] The wallet identifying data may be used to encode and/or otherwise secure messages, or simply function as random data that has no meaning without having secure access to the central system and more particularly to a private key. Private information such as consumer identifying data, merchant data, financial data, transaction data, and/or other sensitive, non- random data may be secured and/or otherwise represented by the wallet identifying data, such that the wallet identifying data can be broadcast publically (e.g., over an unsecured PAN) while mitigating the risk that non-authorized users and/or devices might obtain sensitive financial information about the consumer, merchant, transaction, etc. For example, the wallet identifying data may be random data associated with the more sensitive, less random data, and the wallet identifying data can be transmitted over at least some types of communication links (e.g., unsecured or less secured wireless networks or direct connections) instead of the more sensitive, less random data. []

[0064] In some embodiments, a restaurant may leverage multiple merchant devices . . . Furthermore, where a plurality of merchant devices is used, the merchant devices may be configured to share information with each other directly (e.g., in a peer-to-peer fashion) and/or via a central system. In some embodiments, a plurality of merchant devices may be strategically15 Docket No. 058407/448096CON placed throughout the merchant's shop to provide coverage for location tracking of consumer devices. 

[00190] Processor 2802 may, for example, be embodied as various means including one or more microprocessors with accompanying digital signal processor(s), one or more processor(s) without an accompanying digital signal processor, one or more coprocessors, one or more multi- core processors, one or more controllers, processing circuitry, one or more computers, various other processing elements including integrated circuits such as, for example, an ASIC (application specific integrated circuit) or FPGA (field programmable gate array), or some combination thereof. Accordingly, although illustrated in Fig. 28 as a single processor, in some embodiments, processor 2802 comprises a plurality of processors. The plurality of processors may be embodied on a single computing device or may be distributed across a plurality of computing devices collectively configured to function as circuitry 2800. The plurality of processors may be in operative communication with each other and may be collectively configured to perform one or more functionalities of circuitry 2800 as described herein. In an example embodiment, processor 2802 is configured to execute instructions stored in memory 2804 or otherwise accessible to processor 2802. These instructions, when executed by processor 2802, may cause circuitry 2800 to perform one or more of the functionalities of circuitry 2800 as described herein. 

This is a description of general-purpose computer system. Further, the elements of transmitting and receiving information to and from a user device amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting and receiving information to and from a user device were considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 26, 33, and 40, receive or transmit data over a network in a merely generic manner. The courts have recognized transmitting and receiving functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims  26, 33, and 40, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims  26, 33, and 40, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 27-32 depend on independent claim 26; dependent claims 34-39 depend on independent claim 33; and dependent claims 41-45 depend on independent claim 40. The elements in dependent claims 27-32, 34-39, and 41-45, which set forth or describe the abstract idea, are: “receiving per-device strategic location data describing an apparatus location of the apparatus within the physical environment; and transmit one or more location announcement peer-to-peer communications to the plurality of internal computing devices, wherein each location announcement peer-to-peer communication of the one or more location announcement peer-to-peer communications describe the apparatus location” (claims 27, 34, and 41 – insignificant extra solution activity); “receiving second signal strength indication data associated with a second external computing device; determining, based on the second signal strength indication data, a second relative location of the second external computing device in relation to the apparatus location; and transmitting one or more interaction announcement peer-to-peer communications to the plurality of internal computing devices, wherein each interaction announcement peer-to-peer communication of the one or more interaction announcement peer-to-peer communications describes the second relative location” (claims 28, 35, and 42 – “receiving” and “transmitting” steps are insignificant extra solution activity, “determining” step is further narrowing the abstract idea); “the external device property data describe an operational load quantity associated with the external computing device” (claim 29, 36, and 43 – further narrowing the abstract idea); “the external device property data describes transactional history data of a user profile associated with the external computing device” (claims 30, 37, and 44 – further narrowing the abstract idea); “the external device property data describes preference data of a user profile associated with the external computing device” (claims 31, 38, and 45 – further narrowing the abstract idea); and “the physical environment is associated with one or more location units, and the relative location and the per-device strategic location of the first internal computing device are associated with a common location unit of the one or more location units” (claims 32 and 39 – further narrowing the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 27-32, 34-39, and 41-45, do not correct the deficiencies of independent claims 26, 33, and 40, and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 26-45 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion













The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Keats et al. Bayesian inference for source determination with applications to a complex urban environment. Atmospheric Environment 41 (2007) 465–479.



























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRPI H KANERVO/Primary Examiner, Art Unit 3691